Citation Nr: 0843967	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  04-26 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  This matter was previously before the Board, 
most recently in June 2008 when it was remanded for 
additional development of the evidence.

The issue of entitlement to service connection for bilateral 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic gastrointestinal disability was not manifested during 
the veteran's active duty or for many years thereafter, nor 
is any current chronic gastrointestinal disability otherwise 
related to such service.


CONCLUSION OF LAW

Chronic gastrointestinal disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In multiple letters, including 
those sent in March 2003, January 2007, and June 2007, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board notes that the March 2003 letter was sent to the 
appellant prior to the April 2003 RO rating decision 
currently on appeal, and all of the VCAA letters were sent to 
the appellant prior to the most recent RO readjudication of 
this case in connection with the issuance of an August 2008 
supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in January 2007 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was effectively timely, as 
it was provided to the appellant prior to the most recent RO 
readjudication of this case and issuance of a statement of 
the case in August 2008.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The veteran was provided with a VA examination to develop the 
medical evidence of record in connection with this appeal in 
June 2007 and again in July 2008.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).

The record reflects that some of the veteran's service 
records in the custody of the federal government may have 
been lost.  The Board notes that it appears that the missing 
status of some of the veteran's records is a long-standing 
problem, with multiple attempts undertaken to collect missing 
records over the years; the veteran's claims-folder was first 
"rebuilt" in light of the loss of records in March 1976.  
The missing service records have been determined to be 
unobtainable.  As documented in May 2007 letter sent to the 
veteran, the RO took appropriate actions, as directed in the 
January 2007 Board remand, specifically to obtain the missing 
service medical records associated with the veteran's service 
in Germany.  It has been determined that the RO has exhausted 
all available channels to pursue the missing records and it 
appears that further efforts to obtain the records would be 
futile.  38 C.F.R. § 3.159; 38 U.S.C.A. § 5103A.  The Board 
believes that the proper procedures have been effectively 
complied with and that no useful purpose would be served by 
remand for further notice or development of the record in 
this case.  See M21-1MR, Parts II and III.  See Dixon v. 
Derwinski, 3 Vet App. 261 (1992).

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board again notes that a portion of the veteran's service 
records are apparently missing and appear to be possibly 
destroyed or unobtainable.  Under such circumstances, the 
Court has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 
1 Vet.App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 
Vet.App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet.App. 215 
(2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases].

By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.

The veteran is entitled to the presumption of soundness in 
this case.  The Board notes, with reference to the veteran's 
July 1973 enlistment examination report, that no 
gastrointestinal disability was noted at the time of entry 
into service; the veteran is presumed to have been sound at 
that time.  The Board observes that an October 1994 private 
medical record shows that the veteran reported a "history of 
gastritis and upset stomach for which he even as a child took 
Alka-seltzer."  Based in part upon this record, and the 
veteran's reported history, a July 2007 VA examination report 
makes reference to "a long-standing history of GI problems 
prior to military service."  Nevertheless, the Board finds 
that the veteran is entitled to the presumption of soundness 
in this case.  The July 1973 enlistment examination report 
clearly does not note any gastrointestinal disability and, 
moreover, the veteran denied any history of pertinent 
symptomatology in the associated medical history 
questionnaire.  The veteran is presumed to have been in sound 
condition upon entering active duty service, and there is no 
clear and unmistakable evidence to rebut this presumption.
 
Nevertheless, the Board finds that service connection for a 
gastrointestinal disability is not warranted.  No chronic 
gastrointestinal disability is shown to have manifested 
during service, and the probative evidence weighs against 
finding any nexus between any current gastrointestinal 
disability and the veteran's active duty service.

Service medical records document four instances of treatment 
for gastrointestinal symptoms during the veteran's two years 
of service; no diagnosis of any chronic gastrointestinal 
disability was ever noted or suggested in these records.  In 
October 1974 the veteran was treated for complaints of sharp 
pain in the left side of the stomach, nausea, and no bowel 
movement for three days.  In February 1975 the veteran was 
treated for complaints of emesis and abdominal cramping, 
resulting in a diagnosis of "flu."  In May 1975 the veteran 
was treated for emesis and constipation.  In November 1975 
the veteran was treated for stomach pains and 
nausea/vomiting.  None of the service medical records 
indicate that any of the veteran's symptomatic episodes 
discussed above required any follow-up treatment, suggesting 
that each of the four episodes individually resolved without 
manifesting chronic disability.

Significantly, the veteran's October 1975 service separation 
examination report shows that the veteran was clinically 
evaluated as normal in all respects, including examination of 
the abdomen, viscera, anus, and rectum.  No pertinent 
abnormalities were noted and no chronic disability of the 
gastrointestinal system was diagnosed.  In December 1975, the 
veteran signed a statement certifying that there had been no 
change in his medical condition, and that the October 1975 
examination report still reflected his state of medical 
health.  Thus, the veteran's separation examination strongly 
suggests that neither trained medical professionals nor the 
veteran himself believed that he suffered from a chronic 
gastrointestinal disability at the time of his separation 
from active duty service.  In turn, this strongly suggests 
that the four documented episodes of gastrointestinal 
symptoms recorded over the two years of service (and any 
other episodes which may not be documented in the available 
service medical records) were acute in nature and resolved 
with treatment.  Therefore, the service medical records weigh 
against the claim as they show no manifestation of chronic 
disability during service.  In this regard, the Board finds 
that the service medical records are highly probative because 
they present contemporaneous documentation of competent 
medical consultations and examination of the veteran during 
service.

Post-service medical evidence also weighs against finding 
that any current gastrointestinal disability is causally 
related to the veteran's active duty service.  Private 
medical records include an October 1994 documentation of 
treatment for abdominal comfort after eating which was 
reported to have begun "over the past 1 - 1/2 weeks."  A 
medical assessment of "diverticulosis" was noted.  Although 
the veteran reported a history of episodic "gastritis and 
upset stomach" dating back to his childhood, neither the 
veteran's own account nor the doctor's medical notations make 
any suggestion of a causal link between the veteran's 
diverticulosis (or any gastrointestinal disability) and his 
active duty service.

The June 2007 VA examination report, in pertinent part, 
indicates diagnoses of "Hiatal hernia," "irritable bowel 
syndrome," and "history of diverticulosis."  The examiner 
opined that "it would appear that the veteran has a long-
standing history of GI problems prior to military service, 
and therefore, it is my opinion that his GI problems are less 
likely than not caused by or the result of military 
service."  As discussed above, the Board finds that the 
veteran is entitled to the presumption of soundness in this 
case, and that presumption is not rebutted by clear and 
unmistakable evidence.  Thus, although the June 2007 VA 
examination report's conclusion finds that it is unlikely 
that the current gastrointestinal diagnoses are related to 
military service, the Board finds that this conclusion has no 
probative weight.  The Board cannot accept the June 2007 
report's analysis as probative because it relies upon 
citation of a pre-existing gastrointestinal pathology in a 
manner which is contrary to the application of the 
presumption of soundness in this case.  Therefore, the June 
2007 VA examination report is inadequate for the purposes of 
evaluating the question of nexus for this claim on appeal, 
and its conclusion carries no probative weight and does not 
weigh against the claim.

The Board's June 2008 remand, noting the relevance of the 
presumption of soundness, directed that the veteran be 
afforded a new VA examination in connection with this appeal.  
The resulting July 2008 VA examination report, in pertinent 
part, provides a current diagnosis of 
"GERD/diverticulosis."  The report states that "There is 
no medical evidence of irritable bowel syndrome."  
Significantly, the July 2008 VA examination report 
probatively weighs against the veteran's claim, as it 
concludes that the veteran's current gastrointestinal 
disabilities are not causally related to the veteran's 
service and that no chronic gastrointestinal disability 
manifested during service.

The July 2008 VA examination report includes a detailed and 
specific accounting of the pertinent service medical records 
and medical history.  The Board notes that the July 2008 
report's discussion directly addresses each of the service 
medical records the Board found to be pertinent in its own 
review of all of the evidence, as discussed above.  With 
regard to the etiology of the gastrointestinal diagnoses, the 
examiner concluded: "The patient's current gastrointestinal 
condition of diverticulosis and GERD are less likely than not 
secondary to events that occurred in military service."  
Based upon the review of the service medical records, the 
report discusses the rationale that "Military service 
records do not indicate chronicity and the patient was 
neither diagnosed with diverticulosis or GERD while in 
service."

Thus, the July 2008 VA examination report weighs against the 
veteran's claim.  The Board finds that this report is highly 
probative as it reflects personal interview and examination 
of the veteran, review of the c-file, and competent medical 
analysis with a persuasive discussion of a rationale for the 
conclusion drawn.

The Board is presented with a record which shows no medical 
diagnosis of any chronic gastrointestinal disability during 
service, and no medical evidence suggesting that any current 
diagnosed gastrointestinal disability is otherwise related to 
service.  The earliest contemporaneous post-service 
documentation of chronic gastro-intestinal disability in this 
case is an October 1994 private treatment report, more than 
18 years after discharge from service.  This lengthy period 
following service without any indication of significant 
symptoms, diagnosis, or treatment for a chronic 
gastrointestinal disability weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

Moreover, the medical evidence of record simply does not 
suggest any association between the etiology of any currently 
diagnosed gastrointestinal disability and any injury or 
disease in service.  Although the veteran contends that he 
developed a chronic gastrointestinal disability during 
service, the medical evidence reflects that the veteran 
experienced episodes of acute symptomatology involving 
stomach ache and nausea which were not manifestations of any 
chronic gastrointestinal disability.  Not only do the service 
medical records documenting these events not suggest any 
chronicity, but the separation examination shows no chronic 
disability and the July 2008 VA examination report likewise 
finds that review of the service medical records shows no 
chronicity of gastrointestinal pathology during service.  The 
Board finds no basis for finding that the veteran developed a 
chronic gastrointestinal disability during service where 
there is no competent medical evidence to that effect.

The Board acknowledges the veteran's contentions to the 
effect that his current gastrointestinal diagnoses were 
incurred during military service.  However, the Board cannot 
rely upon these assertions to determine that there is an 
etiological link between a current disability and service 
when there is no probative evidence to support that 
conclusion.  The Board finds the contemporaneous service 
medical records and the July 2008 VA examination report to be 
most probative items of evidence on the medical questions in 
this case.  The service medical records show no chronic 
gastrointestinal disability, the July 2008 VA examination 
report presents a persuasive explanation for concluding that 
it is unlikely that any current chronic gastrointestinal 
disability was incurred during service.

The Board understands the veteran's contention that his 
gastrointestinal disabilities are likely a result of his 
service.  However, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
The Board cannot draw its own medical conclusions based upon 
the veteran's suggestions without affirmative supporting 
evidence.  There is no persuasive competent medical evidence 
supporting the claim in this case, and the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991).  Both Federal regulation and case 
law preclude granting service connection predicated on a 
result of speculation or mere possibility.  38 C.F.R. 
§ 3.102; see Utendahl v. Derwinski, 1 Vet.App. 530, 531 
(1991).

In conclusion, there is no persuasive competent medical 
evidence which suggests that the veteran's four documented 
episodes of in-service stomach aches and nausea were actually 
manifestations of chronic gastrointestinal disability, or 
that the veteran otherwise manifested a chronic 
gastrointestinal disability during service.  There is no 
persuasive competent medical evidence to indicate that any of 
his current chronic gastrointestinal disabilities were 
otherwise caused during military service.  The preponderance 
of the evidence is against the veteran's claim that his 
current chronic gastrointestinal disabilities first 
manifested during service or are etiologically related to the 
veteran's service, which ended more than 18 years prior to 
the earliest documented diagnosis.

The Board finds that the most probative competent evidence of 
record shows that the veteran's current chronic 
gastrointestinal disabilities are not likely related to the 
veteran's active duty military service, which ended 18 years 
before diagnosis.  Thus, the Board can find no basis in the 
available record for granting service connection for any 
chronic gastrointestinal disability in this case.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for a gastrointestinal 
disability is not warranted.  To this extent, the appeal is 
denied.


REMAND

With regard to the bilateral knee disability issue, the 
veteran has consistently contended that he suffered an injury 
during service when a 2,400 pound trailer fell across his 
legs in 1974.  He has submitted a statement from a fellow 
service member attesting to this incident.  Unfortunately, 
some of the veteran's service medical records have been lost 
and multiple attempts to collect missing records have been 
unsuccessful.

It appears that one of the reasons for the RO's denial of the 
bilateral knee issue is the report of a June 2007 VA 
examination which refers only to arthralgia.  In this regard, 
the Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet.App. 282, 285 (1999).  It does not appear that the June 
2007 examiner diagnosed any underlying disability.  Although 
some tenderness was noted on clinical examination, x-rays 
showed the knees to be normal.  The June 2007 examination 
report does, however, include an opinion linking the 
veteran's knee complaints to the claimed inservice accident.  
The examiner did also note the tenderness as well as 
discomfort with stiffness on certain motions.  The Board is 
not medically competent and must rely on the reports of 
medical examiners.  The June 2007 report appears somewhat 
inconsistent to the Board to the extent that it failed to 
offer a medical diagnosis of disability although it did 
report certain clinical abnormalities and an opinion linking 
those abnormalities to the claimed inservice injury.  The 
Board finds the examination report to be less than adequate 
in this regard.  

In its June 2008 remand, the Board discussed the above and 
found that additional development of this issue was necessary 
to fully assist the veteran; a new examination was directed 
to provide clarification as to whether the veteran is 
currently diagnosed with any chronic disability of the knees.  
Unfortunately, however, the resulting July 2008 VA 
examination report does not clarify this matter.  The July 
2008 VA examiner responded to this essential inquiry by 
stating: "I'm unable to answer the question without 
speculating.  The presence of pain is a critical issue in the 
diagnosis of any condition and, in the case of this patient 
complaining about intermittent knee pain, despite negative 
radiographic findings, a diagnosis of intermittent knee 
sprain is acceptable."

In the Board's view, this competent medical statement appears 
to endorse a diagnosis of "intermittent knee sprain."  
However, the Board is unable to determine whether this 
diagnosis is a chronic disability or a reference to periodic 
sprains.  As the Board finds that the July 2008 VA 
examination report presents substantial confusion as to 
whether any chronic disability of the knees is medically 
diagnosed, the essential purpose of the June 2008 Board 
remand remains unaccomplished concerning this issue.  The 
Board again emphasizes the potential significance of 
obtaining a clear diagnosis of a chronic knee disability in 
this case, as there is medical evidence of record which 
suggests that some of the veteran's knee symptomatology may 
be etiologically linked to his military service.

The Board regrets the additional delay in the adjudication of 
this case, but finds that another remand to obtain 
clarification on this matter is necessary to provide the 
veteran with every consideration in this claim, as was 
intended by the Board's June 2008 remand.

Accordingly, the case is REMANDED for the following actions:

1.  If the VA examiner who authored the 
July 2008 VA examination report is 
available, the claims file should be 
forwarded to the examiner for review and 
clarification should be sought regarding 
the July 2008 report's opinion regarding 
the veteran's knees.  The examiner was 
previously asked:

"Other than complaints of pain, does the 
veteran have a medically diagnosable 
chronic disability of either or both 
knees?  If so, what is the medical 
diagnosis?  If no medical diagnosis of 
underlying disability of the knees can be 
made, the examiner should so clearly 
state."

The examiner is now asked to clarify the 
response offered in the July 2008 report 
and to specifically answer: Other than 
complaints of pain, does the veteran have 
a medically diagnosable chronic disability 
of either or both knees?  A 'yes' or 'no' 
answer would be of significant assistance 
in adding clarity to the record in this 
regard.  This clarification should clearly 
indicate whether or not any currently 
diagnosed disability, including the 
"intermittent knee sprain" is a chronic 
knee disability.

If the author of the July 2008 VA 
examination report is not available to 
provide clarification, the veteran should 
be afforded the opportunity for a new VA 
examination consistent with the knee 
examination directed by the Board's June 
2008 remand.  (A copy of the June 2008 
remand instructions, as well as this 
remand's request for clarification, should 
be provided.)  The claims file must be 
reviewed by the examiner in connection 
with the examination.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
then the RO should furnish the veteran and 
his representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


